 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                   No. 2:13-cv-2083 MCE AC P
12                         Plaintiff,
13           v.                                        DISCOVERY AND SCHEDULING ORDER
14    B. DHILLON, et al.,
15                         Defendants.
16

17          Following discussion with counsel for both parties at the status conference, see ECF No.

18   188, IT IS HEREBY ORDERED as follows:

19          1. Discovery shall be completed ninety days from the date of this order. The word

20   “completed” means that all discovery shall have been conducted so that all depositions have been

21   taken and any disputes relative to discovery shall have been resolved by appropriate order if

22   necessary and, where discovery has been ordered, the order has been complied with. Because

23   plaintiff is represented by counsel for purposes of discovery, any discovery-related motions shall

24   comply with Local Rule 251, and shall be noticed for hearing no later than three weeks before the

25   close of discovery.

26   ////

27   ////

28   ////
                                                       1
 1            2. Dispositive motions shall be filed no later than sixty days after the close of discovery.
 2   Because the limited-scope appointment of pro bono counsel will have expired, defendant shall
 3   comply with the notice requirements of Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en
 4   banc).
 5            IT IS SO ORDERED.
 6   DATED: March 27, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
